Citation Nr: 0028939	
Decision Date: 11/02/00    Archive Date: 11/09/00

DOCKET NO.  99-14 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a pulmonary disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran served on active duty from March 1965 to October 
1968 and from January 1991 to April 1991.  He also served on 
a period of active duty for training from February 19, 1984, 
to March 3, 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
Columbia, South Carolina, that denied the veteran's claim for 
service connection for pulmonary disease.  


REMAND


The veteran contends that his pulmonary disabilities, 
diagnosed as asthma and sarcoidosis, had their onset or were 
otherwise aggravated by his period of active duty for 
training with the United States Air Force Reserves from 
February 19, 1984 to March 3, 1984.  More specifically, he 
contends that during this period of active duty training for 
he was subjected to frigid field duty conditions and that six 
days into training he became ill with respiratory problems.  
He argues that the RO's determination that these disabilities 
had their occurrence prior to his entrance onto active duty 
for training on February 18, 1984, is "unsubstantiated, 
circumstantial and a hypothetical prognosis".  

A service medical record from the veteran's period of active 
duty for training, dated February 23, 1984, shows that the 
veteran was seen for respiratory problems.  It is noted on 
this record that the veteran reported having had the same 
cough that he had when he had the flu four weeks earlier.  An 
assessment was deferred.  Chest X-rays were noted to be 
negative and pulmonary function was noted to have revealed 
nonreversible chronic pulmonary disease.  

In June 1984 the veteran received a letter from a private 
physician informing him that while his June 1984 X-ray was 
still abnormal, it had not gotten any worse and that 
sarcoidosis remained the most likely diagnosis.  

In a November 1992 letter, the veteran's private physician 
stated that "[the veteran's] respiratory condition has been 
effected by exposures to fumes (due to his constant flight 
line duty as a security policeman) which may have affected 
his breathing." 

As previously noted, the veteran takes issue with the RO's 
determination in January 1999 that the veteran's pulmonary 
problems preexisted his period of active duty for training 
and contends that this determination was "unsubstantiated, 
circumstantial and a hypothetical prognosis".  In Crowe v. 
Brown, 7 Vet. App. 238, 245-246 (1994), the United States 
Court of Appeals for Veterans Claims (formally known as the 
United States Court of Veterans Claims) (Court) stated that 
VA may not rely on its own unsubstantiated judgment as to 
whether a disability preexisted service, or whether a pre-
existing disability underwent a chronic or permanent increase 
in disability during service due to aggravation, but must 
support its medical conclusions with independent medical 
evidence in the record or through adequate quotation from 
recognized medical treatises.  Id. at 247.

Keeping the Court's statement in Crowe in mind and in order 
to properly assist the veteran in developing the facts 
pertinent to his claim, the veteran must be afforded a VA 
pulmonary examination so that a medical opinion may be 
obtained regarding the etiology of the veteran's pulmonary 
diagnoses. 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (2000); Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Epps v. Gober, 126 F. 3d 1464 (Fed. Cir. 1997). It is 
essential in this regard that the examining VA physician have 
the veteran's claims file to review so that the evaluation 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).

In addition, in order to ensure that the veteran's claims 
file is as complete as possible, the RO should request the 
veteran's service medical records from his period of active 
duty service from March 1965 to October 1968 and from January 
1991 to April 1991.  Also, the veteran should be asked to 
provide the names, addresses and dates of all medical 
providers who treated him for his pulmonary problems both 
prior to and subsequent to his prior of active duty for 
training in February 1984.  The RO should then obtain all 
medical records not already on file.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

Accordingly, this claim is REMANDED to the RO for the 
following action:

1.  The RO should obtain the veteran's 
service medical records from his period 
of active duty from March 1965 to October 
1968 and from January 1991 to April 1991.

2.  The RO should ask the veteran to 
identify (names, addresses, dates) all 
sources (VA or non-VA) of treatment for 
his pulmonary problems.  The RO should 
then directly contact the sources and 
obtain all medical records that are not 
already on file, following the procedures 
of 38 C.F.R. § 3.159 (2000).

3.  Thereafter, the veteran should be 
afforded a VA pulmonary examination in 
order to assess the etiology of his 
pulmonary conditions.  The examiner 
should examine the veteran and conduct a 
thorough review of the claims folder 
before providing an opinion as to a 
current diagnosis or diagnoses and an 
opinion as to each of the following 
questions:

a.  Is it at least as likely as not 
that the veteran's pulmonary 
conditions had their onset during 
the veteran's period of active duty 
for training from February 1984 to 
March 1984, or is it more likely 
than not that the conditions pre-
existed this period.  

b.  If the answer to question (a) 
above is that it is more likely than 
not that the conditions in question 
preexisted service, is it at least 
as likely as not that the conditions 
worsened during the period of active 
duty for training in 1984 beyond the 
natural progression of the 
condition.

A complete rationale for all 
opinions should be provided.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been completed 
in full.  If any development is 
incomplete, including if the requested 
examination does not include an opinion 
as to the date of onset of any 
diagnosis(es) found, appropriate 
corrective action is to be implemented.  
Thereafter, the RO should readjudicate 
the veteran's claim of service connection 
for a pulmonary disability and, if the 
decision remains adverse to the veteran, 
provide him and his representative with a 
Supplemental Statement of the Case and a 
reasonable time to respond thereto. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this REMAND is to obtain additional information 
and to ensure due process of law.  No inference should be 
drawn regarding the final disposition of the claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	C. W. Symanski
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).





